Matter of Wrobleski v Squires (2019 NY Slip Op 03196)





Matter of Wrobleski v Squires


2019 NY Slip Op 03196


Decided on April 26, 2019


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on April 26, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: PERADOTTO, J.P., DEJOSEPH, NEMOYER, AND CURRAN, JJ.


421 TP 18-01488

[*1]IN THE MATTER OF JESSICA WROBLESKI, PETITIONER,
vS. SQUIRES, SUPERINTENDENT, ALBION CORRECTIONAL FACILITY, RESPONDENT. 


JESSICA WROBLESKI, PETITIONER PRO SE. 
LETITIA JAMES, ATTORNEY GENERAL, ALBANY (MARCUS J. MASTRACCO OF COUNSEL), FOR RESPONDENT. 

	Proceeding pursuant to CPLR article 78 (transferred to the Appellate Division of the Supreme Court in the Fourth Judicial Department by judgment of the Supreme Court, Orleans County [Michael M. Mohun, A.J.], entered August 16, 2018) to review a determination of respondent. The determination found after a tier II hearing that petitioner had violated various inmate rules. 
It is hereby ORDERED that the determination is unanimously confirmed without costs and the petition is dismissed.
Entered: April 26, 2019
Mark W. Bennett
Clerk of the Court